Citation Nr: 1503024	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965, October 1965 to December 1982, and February 1991 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to report to his scheduled hearing.  Although the Veteran's representative asserts that, "it appears that the veteran was never notified of the date and time of the hearing," in fact the Virtual VA system contains a May 21, 2014 letter notifying the Veteran of his hearing, which was scheduled for July 3, 2014.  The Board notes there is no indication that this letter was returned as undeliverable or that it was incorrectly addressed.  In addition, there is no additional correspondence or notation as to why the Veteran could not appear at the scheduled hearing or that he requested a postponement.  Therefore, given the record before it, the Board will go ahead and adjudicate the appeal.  

The issues of entitlement to service connection for a left hip disability, a low back disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right elbow disability that had onset in service or that was caused or permanently aggravated by his active military service.

2.  The Veteran's left ankle disability had onset in service or was caused or permanently aggravated by his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Right Elbow

The Veteran has submitted a claim for a right elbow disability, but the Board has been unable to find any evidence of a diagnosed right elbow disability either in the Veteran's service treatment records or current medical records.  As there is no evidence of either an in-service disease or injury or a current right elbow disability, the Board finds that entitlement to service connection for a right elbow disability cannot be granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Left Ankle

The Veteran is also seeking entitlement to service connection for a left ankle disability.  Service treatment records show a complaint in March 1974 of pain in the tendons of the ankles.  The impression was Achilles tendonitis.  However, no chronic complaints of ankle pain are noted in the Veteran's service treatment records nor is any disability of the left ankle noted at the Veteran's separation from service.

At a July 2008 VA examination, the Veteran described symptoms of pain, weakness, stiffness, and instability in his bilateral ankles.  On examination, there was tenderness to palpation, as well as generalized laxity both medially and laterally bilaterally.  The examiner diagnosed the Veteran with chronic bilateral ankle sprains with ligamental laxity.  He opined that the Veteran's right and left ankle conditions were cause by or a result of conditions the Veteran suffered on active duty in the United States Marine Corps.  As the Veteran has a current disability, as well as competent medical evidence relating this condition to service, entitlement to service connection for a left ankle disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a left ankle disability is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for a left hip disability and a low back disability.

A July 2008 VA examination diagnosed the Veteran with bilateral hip synovitis, bilateral avascular necrosis of the femoral head, and degenerative disc disease of the thoracic and lumbar spines.  At issue is whether these current disabilities of the hip and back are related to service.  The VA examiner concluded that the Veteran's left hip and low back conditions were not likely caused by or related to another service connected joint disability, as there was no evidence that the Veteran had an altered gait or leg length discrepancy.  However, the examiner did not address whether service connection might be warranted on a direct basis.  

The Board notes that the Veteran served as an infantryman during his active service in the Marine Corps, and is also a combat veteran in receipt of the Combat Action Ribbon and a Purple Heart.  

Favorable consideration is afforded combat veterans under 38 U.S.C.A. § 1154(b).  38 U.S.C.A. § 1154(b) directs that because the Veteran is a combat veteran, "The Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran."  "Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C.A. § 1154(b) [excerpt].

On remand, a new medical opinion should be obtained to address whether the Veteran's left hip and low back disabilities were caused or permanently aggravated by the Veteran's active military service, with due consideration given to the physical demands of the Veteran's infantry service and combat experience.  

The Veteran is also seeking entitlement to service connection for hypertension.

There is no evidence that the Veteran was diagnosed with hypertension in service or within one year of separation from service.  However, the Board notes that the Veteran's service treatment records show elevated blood pressure readings throughout the Veteran's period of service.  Accordingly, on remand, a medical opinion should be obtained to address whether it is at least as likely as not that the Veteran's hypertension had onset in service or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his left hip and low back disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left hip and low back disabilities had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his hypertension.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


